1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     JAMALL M. ESLAMI,                                Case No. 3:17-cv-00042-MMD-CBC
7                                        Plaintiff,                  ORDER
             v.
8
      BRIAN HENLEY, et al.,
9
                                    Defendants.
10

11

12          Plaintiff Jamall M. Eslami, who is in the custody of the Nevada Department of

13   Corrections (“NDOC”), brings this action under 18 U.S.C. § 1983. Before the Court is the

14   Report and Recommendation (“R&R” or “Recommendation”) of United States Magistrate

15   Judge Carla B. Carry (ECF No. 44), recommending that the Court grant Defendants’

16   motion for summary judgment (“Motion”) (ECF No. 38). Plaintiff had until June 11, 2019

17   to file an objection. To date, no objection to the R&R has been filed. For this reason, and

18   as explained below, the Court adopts the R&R and will grant Defendants’ Motion.

19          This Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   timely objects to a magistrate judge’s report and recommendation, then the Court is

22   required to “make a de novo determination of those portions of the [report and

23   recommendation] to which objection is made.” Id. Where a party fails to object, however,

24   the court is not required to conduct “any review at all . . . of any issue that is not the

25   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

26   Circuit has recognized that a district court is not required to review a magistrate judge’s

27   report and recommendation where no objections have been filed. See United States v.

28   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
1    employed by the district court when reviewing a report and recommendation to which no

2    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

3    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

4    district courts are not required to review “any issue that is not the subject of an objection.”).

5    Thus, if there is no objection to a magistrate judge’s recommendation, then the Court may

6    accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at

7    1226 (accepting, without review, a magistrate judge’s recommendation to which no

8    objection was filed).

9           While Plaintiff has failed to object to Judge Carry’s recommendation to grant

10   summary judgment in favor of Defendants, the Court will conduct a de novo review to

11   determine whether to adopt the R&R. Judge Carry found that the undisputed evidence

12   shows that Plaintiff cannot meet the objective requirement that Plaintiff suffered a serious

13   medical need and the subjective standard of deliberate indifference to support his two

14   claims for violation of his Eighth Amendment rights. (ECF No. 44 at 7-8.) Judge Carry

15   also found that Defendants are entitled to qualified immunity. (Id. at 9-10.) Having

16   reviewed the R&R, the Complaint and Defendants’ motion (which Plaintiff did not oppose),

17   the Court agrees with Judge Carry.

18          It is therefore ordered that Judge Carry’s Report and Recommendation (ECF No.

19   44) is adopted in full.

20          It is further ordered that Defendants’ motion for summary judgment (ECF No. 38)

21   is granted.

22          The Clerk of Court is directed to enter judgment in accordance with this order and

23   close this case.

24          DATED THIS 18th day of June 2019.

25
26                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
27

28
